Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Final Office Action is responsive to the communication received 01/21/2022.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Double Patenting - Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 256-258, 260-265 and 267-270 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent Number 9216399.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 256 is drawn to a substrate, comprising: a planar layer comprising a metal and having an upper surface and a lower surface; and a plurality of pillars operatively coupled to the layer in positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, wherein the distance between the surface of each pillar and the lower surface of the layer is 2,000-7,000 angstroms and wherein the plurality of pillars are present at a density of greater than 10,000/cm2 and claim 1 in U.S. Patent Number 9216399 is drawn to an array of features comprising at least 10,000 features, each feature is attached to a surface of the array at a different positionally-defined location, the positionally-defined location of each feature corresponds to a positionally-defined location of a pillar, wherein the top surface of each pillar is at least 1 .mu.m.sup.2 in size, and wherein each feature comprises a different predetermined peptide chain compared to the other features, each feature comprises at least 500 identical full-length peptide chains, wherein each identical full-length peptide chain has a predetermined full-length of at least 7 amino acids in length, and the purity of each feature with regards to the fraction of full-length predetermined peptide chains is a fraction F of the full-length predetermined peptide chains of each feature having a predetermined sequence and a predetermined full-length sequence length N being characterized by F=10.sup.(N+1)log(E/100%) with an average coupling efficiency E of at least 98.5% for coupling each amino acid of the predetermined sequence, and the sequence length N being at least 7 amino acids in length, the fraction of the less than full-length predetermined peptide chains equaling (1-F); and the surface comprising a substrate, the substrate comprising: a planar layer having an upper surface and a lower surface, and a plurality of pillars operatively coupled to the layer in the positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, and wherein the plurality of pillars are present at a density of greater than 10,000/cm.sup.2.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9216399.

Claims 256-258, 260-265 and 267-270 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent Number 10486129.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 256 is drawn to a substrate, comprising: a planar layer comprising a metal and having an upper surface and a lower surface; and a plurality of pillars operatively coupled to the layer in positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, wherein the distance between the surface of each pillar and the lower surface of the layer is 2,000-7,000 angstroms and wherein the plurality of pillars are present at a density of greater than 10,000/cm2 and claim 1 in U.S. Patent Number 10486129 is drawn to a substrate coupled to a silicon wafer, comprising: (1) a planar layer comprising chromium and having an upper surface and a lower surface; (2) a plurality of pillars comprising silicon dioxide operatively coupled to the layer in positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the surface area of each pillar surface is at least 1 .mu.m.sup.2 and wherein the surface area of each pillar surface has a total area of less than 10,000 .mu.m.sup.2 and wherein the plurality of pillars are present at a density of greater than 10,000/cm.sup.2, and wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, and wherein the distance between the surface of each pillar and the lower surface of the layer is 2,000-7,000 angstroms, and wherein the center of each pillar is at least 2,000 angstroms from the center of any other pillar, and wherein a linker molecule having a protecting group is attached to the surface of at least one pillar, and wherein a water soluble polymer is in contact with the surface of at least one of said pillars; and (3) a porous layer comprising dextran, said porous layer further comprising a plurality of unprotected carboxylic acid side groups, wherein said porous layer comprises pores from about 2 nm to 100 .mu.m in diameter or a porosity of about 10-80%, and wherein said porous layer also comprises a thickness of about 0.01 .mu.m to about 10,000 .mu.m. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10486129.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639